Newport March 2401 1747/8.
I have considered the libel o£ James Honyman King’s Adv‘ against a Sloop sent into this port by John Mowdsley for Adjudication it appears by the evidence agreable to the papers found on board that the sa Sloop was taken in the possession and under the Command of Manuel Campo A Spaniard Enemy of our Sovr Lord the King and that she had been taken by them as prize some time before being found by them trading on the Spanish Coast contrary to the Laws of Spain, and whereas monitions have been issued agreable to Act of Parliament and no Person whatsoever hath enter’d any claim or Pretention to sa Vessel and Cargo etc., I therefore condem the said Vessel and Cargo etc. as lawful Prize.
Wm Strengthfield D. Judge